DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 2/3/2020 where claims 1-21 are pending and ready for Examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 



Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 1, claim limitation “message extractor to”, “media device identifier to …”, “media identifier  to …”, and “media creditor to …” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder that is coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier

The corresponding structure for these elements appear in the Applicant’s specification [0082] “ ... message extractor 310, the example media device identifier 20, the example media identifier 330, the example media creditor 340 ... Figs. 1 and/or 3 could be implemented by one or more analog or digital circuit(s), logic circuits, programmable processor(s), application specific integrated circuits(s) (ASIC(s)) ...”



If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The Examiner notes sufficient structure must be detailed for all elements (i.e. not only one of the elements)

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011)
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Regarding claim 1, claim 1 recites “a media creditor to credit the media as having been accessed in response to identifying the media, at least one of the message extractor, the media device identifier, the media identifier, or the media creditor implemented with hardware or at least one processor” which renders the claim indefinite as it is unclear if “at least one of ...” is modifying “a media creditor to ...” 

The Examine respectfully requests the Applicant utilize a more effective punctuation mark (e.g. a semi-colon) or additional verbiage (e.g. “;and wherein”) to emphasize “at least one of ...” is not modifying “ a media creditor to ...”

The dependent claims of independent claim 1 are also rejected as they do cure the deficiencies detailed above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5, 8 – 10, 12, 14 – 17, 19, and 21 are rejected under 35 USC 103 as being anticipated by Guedalia (US 2014/0244834) in view of Chen (US 2008/0270598)
Regarding claim 1, Guedalia discloses an apparatus comprising:
a message extractor to extract message information from a message obtained from a streaming monitor at a media exposure measurement location, the message information including media identification information of media presented in a direct media network and media device information associated with at least one of a streaming client device associated with the direct media network or a media presentation device associated with the direct media network (Guedalia; Guedalia teaches an IoT server is readily able to receive (e.g. a conventional notification or message) from a Group Owner Device (GO) also acting as a supervisory IoT device  information comprising media activity with associated metadata (e.g. media identification information), usage, and/or attributes  with respect to IoT devices operating in a Wi-Fi direct network. The IoT devices comprise a plurality of type of devices including computers, projectors, and/or cameras which are readily able to serve as streaming client device or media presentation device  in a home environment (i.e. media exposure measurement location) ;
see e.g. [0036] “... an IoT server 170 is shown as connected to the Internet 175 ... the group of IoT devices 110 – 120 may be a peer-to-peer (P2P) network ...”
see e.g. [0075] “ ... The P2P group owner may perform certain management functions ... coordinating data transmission between the P2P group owner and P2P clients ...”
see e.g. [0039] “  a supervisor device 130, which may alternatively be referred to as an IoT manager 130 any references to an IoT manager,  group owner, or similar technology  may refer to the supervisor device 130 or another physical or logical component that provides the same or substantially similar functionality”
see e.g. [0040] “ ... the supervisor device 130 may generally observe, monitor, control or otherwise manage ...... support various wired and wireless communication interfaces to observe, monitor, and control ...”
see e.g. [0076] “ ... if two P2P clients within the same P2P group ... desire to exchange information, one of the P2P clients may send the information to the P2P group owner ... the P2P group owner may then relay transmissions to the other P2P client  ...”
see e.g. [0092] “ ... interactions and usage indicate ... a computer was used to download the pictures from a camera, a certain application was loaded on the computer ...”
see e.g. [0096] “ ... a computer ...  to coordinate a lighting effect for a projection screen while separately adjusting a contrast ration of video being streamed to the projector ...”
see e.g.  [0111] “... the IoT device interactions can be stored in one or more interaction tables at an IoT device and uploaded to  the server  periodically ... or on request ...”
see e.g. [0040] “ ... The supervisor device 130 may have a wired or wireless connection to the Internet and optionally to the IoT server ... monitor or manage attributes, activities, or other states ...”
see e.g. [0030]  “ ... the term “Internet of Things (IoT) device ...” is used to refer to any object ... that has an addressable interface ... and can transmit information to one or more user devices over a wired or wireless connection ...” 
see e.g. [0102] “ ...  management entity ... IoT server 170 ...”
see e.g. [0105] “ ... if the IoT devices differs from the management entity, the IoT device can suitably  transmit the attributes  ... to the management device ...”
see e.g. [0076] “  ... two or more devices may form smaller P2P groups and communicate P2P on a wireless local area network (WLAN) using technologies such as Wi-Fi, Bluetooth, or Wi-Fi Direct, or other WLAN technologies  may enable P2P communication between computers, or other suitable communication entities”
The Examiner notes Guedalia places the task of assigning the type of IoT device to one of ordinary skill in the art;
see e.g. [0040] “ ... The supervisor device 130 may be a standalone device or one of the IoT devices ...” )
a media device identifier to identify at least one of the streaming client device or the media presentation device based on the media device information (Guedalia;
see e.g. [0088] “ ... the globally unique identifier  that corresponds to the other device or object associated with the interaction ...”;
a media identifier to identify the media based on the media identification information (Guedalia; A media identifier is inherently present based on multimedia content  associated with videos and/or pictures adhering to industry formats (e.g. “.jpg”, “.png”, “.mp4”, “.avi”, “mov”) and/or the name associated with the particular media content;
see e.g. [0092] “ ... interactions and usage indicate ... a computer was used to download the pictures from a camera, a certain application was loaded on the computer ...”
see e.g. [0096] “ ... a computer ...  to coordinate a lighting effect for a projection screen while separately adjusting a contrast ration of video to the projector ...”)
a media creditor to credit the media as having been accessed in response to identifying the media, at least one of the message extractor, the media device identifier, the media identifier, or the media creditor implemented with hardware or at least one processor (Guedalia; The IoT server records or equivalently credits the usage and activity information detailed above with respect to the videos and pictures (i.e. media device identifier)  being accessed and consumed by the application and/or user associated with a media device identifier in interaction tables of a database;
see e.g.  [0111] “... the IoT device interactions can be stored in one or more interaction tables at an IoT device and uploaded to  the server  periodically ... or on request ...”
see e.g. [0029] “ ... elements of a computing device various actions described herin can be performed by specific circuits ... ASIC ... processor ...”)
As evidence of the rationale Chen in analogous art discloses:
a media identifier to identify the media based on the media identification information (Chen; Chen within the same context of activity tracking of devices with respect to the consumption of content teaches a URL (i.e. media identifier)
see e.g. [0112] “ ... the following application events can be tracked during operation of the usage tracking system” 
see e.g. [0113] “User behavior Events … URL activity event …” 
see e.g. [0142] “ During usages tracking one or more tracking logs are created”)
a media creditor to credit the media as having been accessed in response to identifying the media (Chen; Chen teaches usage tracking (i.e. crediting) ;
see e.g. [0114] “ Delivery events … presentation delivery event” )
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia with Chen’s URL metadata and associated activity tracking scheme. The motivation being the combined solution provides for increase efficiencies in tracking activities of IoT devices and provides granularity with URL media identification crediting at the IoT server.
The Examiner note the Applicant relies upon “Group Owners” and “Wi-Fi direct” with respect to the limitations above (see e.g. [0026], [0029]) and
Regarding claim 2, Guedalia in view of Chen disclose the apparatus of claim 1, wherein the message extractor is to extract at least one of device identification information, device manufacturer information, device operating system information, device type information, or a device media access control (MAC) address from the media device information (Guedalia;
see e.g. [0087] “ ... attributes ... model type ... globally unique identifier ... whether the IoT device is on or off ... idle or active ... available for task execution or busy, or any other suitable information that may relate to the status  associated with the IoT device ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia with Chen’s URL metadata and associated activity tracking scheme. The motivation being the combined solution provides for increase efficiencies in tracking activities of IoT devices.
Regarding claim 3,  Guedalia in view of Chen disclose the apparatus of claim 1, wherein the message extractor is to extract at least one of media metadata or a uniform resource locator from the media identification information (The combined invention per independent claim 1 for a uniform resource locator;
see e.g. Chen,  [0113],  “User behavior Events … URL activity event …” ).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia with Chen’s URL metadata and associated activity tracking scheme. The motivation being the combined solution provides for increase efficiencies in tracking activities of IoT devices.
Regarding claim 5,   Guedalia in view of Chen disclose  the apparatus of claim 1, wherein the media creditor is to credit the media with at least one of device identification information, device (Guedalia; 
see e.g. [0087] “ ... attributes ... model type ... globally unique identifier ... whether the IoT device is on or off ... idle or active ... available for task execution or busy, or any other suitable information that may relate to the status  associated with the IoT device ...”
see e.g. [0105] “ ... if the IoT devices differs from the management entity, the IoT device can suitably  transmit the attributes  ... to the management device ...”).
Regarding claim 8, claim 8 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 9, claim 9 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 10, claim 10 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 12, claim 12 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 14, claim 14 comprises the same and/or similar subject matter as claim 21 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 15, claim 15 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 16, claim 16 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 17, claim 17 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 19, claim 19 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 21,   Guedalia in view of Chen disclose the method of claim 15, wherein the direct media network is a first direct media network (Guedalia, Guedalia teaches at least two devices may form a direct media network; see e.g. [0076] “  ... ... two or more devices may form smaller P2P groups and communicate P2P on a wireless local area network (WLAN) using technologies such as Wi-Fi, Bluetooth, or Wi-Fi Direct, or other WLAN technologies  may enable P2P communication between computers, or other suitable communication entities”) the streaming client device is a first streaming client device, the media presentation device is a second media presentation device, and further including (Guedalia;  Guedalia teaches computer (i.e. first streaming client device) streams video to a projector device (i.e. a second media presentation device); see e.g. [0096] “ ... computer ... projection screen ... video being streamed to the projector ...” )
The Examiner notes Guedalia provides other scenarios and/or use cases of a computer providing streaming content to a media presentation device (see e.g. [0092] “ ... interactions and usage indicate ... a computer was used to download the pictures from a camera, a certain application was loaded on the computer ...”):
in response to a second streaming client device transmitting the media to the second media presentation device in a second direct media network (Guedalia; The streaming monitor is readily able to act as a Group Owner to facilitate the delivery of media to another direct media network (i.e. second direct media network; see e.g. [0076] “ ... a particular device 520, may belong to multiple P2P groups and may behave either as a P2P group owner or a P2P client in each P2P group ...”), generating, with the streaming monitor, the message (Guedalia; The group owner acting as the streaming monitor is readily able to be a manager and/or supervisory device and therefore prepares a message to be sent to the IoT server to record and/or credit the interaction and/or activity; see e.g.  [0111] “... the IoT device interactions can be stored in one or more interaction tables at an IoT device and uploaded to the server  periodically ... or on request ...” see e.g. [0039] “  a supervisor device 130, which may alternatively be referred to as an IoT manager 130 any references to an IoT manager,  group owner, or similar technology  may refer to the supervisor device 130 or another physical or logical component that provides the same or substantially similar functionality”); and
obtaining the message from the streaming monitor operating as a Group Owner of the first direct media network while being connected to the second direct media network as a client device (Guedalia; The IoT Server  subsequently receives the message from the streaming monitor operating as Group Owner which is connected to the first and being in the second media network as a client device; see e.g. [0076] “ ... a particular device 520, may belong to multiple P2P groups and may behave either as a P2P group owner or a P2P client in each P2P group ...”).
Claims 4, 11, and 18 are rejected under 35 USC 103 as being unpatentable Guedalia in view of Chen and in further view of Shaw (US 9,585,144)
Regarding claim 4, Guedalia in view of Chen disclose the apparatus of claim 1, the data transfer to be between the streaming client device and the media presentation device via the streaming monitor (Guedalia; see e.g. [0046] “ ... an IoT device group 160 is a group of locally connected IoT devices, ... device groups may be connected to  and/or communicate with each other via an IoT SuperAgent 140 ... IoT SuperAgent 140 can manage inter group communication ... although shown a s separate device, the supervisor device 130  an the IOT SuperAgent 140 may be, or reside on the same device (e.g. a standalone device) or an IoT device, such as computer 120  ... the IoT SuperAgent 140 may correspond to or include the functionality of an IoT server ,such as IoT server ...”).
Guedalia does not expressly disclose:

However in analogous art Shaw discloses:
wherein the message extractor is to extract a bandwidth of data transfer from the message information (Shaw; Shaw teaches data transfer speed (i.e. bandwidth of data transfer  between devices) in a Wi-Fi direct network is sent remotely from the device; 
see e.g. Column 8, Line 62 – Column 9, Line 20 “ … data transfer speed, the type of data that is transferred (mage, data, video, etc.) … remote from the device … client devices can provide such usage information to the service provider …” see e.g. Column 2,   Lines 44 - 67 
The Examiner notes the monitoring of bandwidth is within the context of Group Owner, Groups, and WiFi direct;
see e.g. Column 10, Lines 7-24; see e.g. Column 7, Lines 28-30, Column 8, Lines 17-22),
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia with Shaw’s measurement reporting system. The motivation being that the combined invention provides service providers with intelligence for providing content to IoT devices.
Regarding claim 11, claim 11 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 18, claim 18 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected under the same rationale.
Claim 6 is rejected under 35 USC 103 as being unpatentable over Guedialia in view of Chen and in further view of Hepper (US 2007/0136384)
Regarding claim 6, Guedalia in view of Chen disclose  the apparatus of claim 1, wherein the message extractor is to assign a first portion of the media identification information in a media source category and a second portion of the media device information in a device type category, and further including a database to store the media source category and the device type category (The combined invention provides for Chen’s URL’s (i.e. to be stored in a database using Guedalia’s specific interaction tables which are readily able to be segmented by category (i.e. media source category) along with Guedalia’s interaction table dedicated to identifiers of the IoT devices (i.e. media device information in a device type category);
see e.g. Guedalia,  [0111] “... interaction tables can be organized by identifiers of the IoT devices ... store an identifier of the user’s IoT device ...
see e.g. Chen, [0113] “User behavior Events … URL activity event …”)
As evidence of categories Hepper discloses:
template categories (Hepper; see e.g. [0090] “ ... template categories ... device properties , type of media data ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia with Hepper’s categories. The motivation being the combined invention provides for increased activities in tracking activity events of IoT devices.


Claim 7 is rejected under 35 USC 103 as being unpatentable over Guedalia in view of Chen and in further view of Conklin (US 2013/0170657)
Regarding claim 7,   Guedalia in view of Chen disclose the apparatus of claim 1, but Guedalia does not expressly disclose further including a reporter to generate a media measurement report 
However in analogous art Conklin discloses:
further including a reporter to generate a media measurement report indicative of exposure of the media to a plurality of devices including the streaming client device and the media presentation device, the media measurement report including demographics of panelists associated with at least one of the streaming client device or the media presentation device (Conklin;
see e.g. [0002] “ ... audience measurement of media ... monitoring media exposure of panelists that are statistically selected to represent particular demographic groups. Using various statistical methods, the collected media exposure is processed to determine the size and demographic composition of the audience  ... demographic information is a factor ...”
see e.g. [0026] “ ... activity monitors ... context of panelist audience measurement ... home of the panelist ... enables a determination sates of a media presentation device and/r collection of data being transferred and/or received by the media presentation device ... credit collected data ....”
see e.g. [0038] “ ... media exposure data ... demographic information ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia with Conklin’s monitoring scheme. The motivation being the combined solution provides for increased efficiencies in managing user activity.
Claim 13  is rejected under 35 USC 103 as being unpatentable over Guedalia in view of Chen and in further view of Kawaskami (US 2015/0117340)
Regarding claim 13,  Guedalia in view of Chen disclose  the non-transitory computer readable storage medium of claim 8, wherein the direct media network is a first direct media network (Guedalia; see e.g. [0076] “  ... two or more devices may form smaller P2P groups and communicate P2P on a wireless local area network (WLAN) using technologies such as Wi-Fi, Bluetooth, or Wi-Fi Direct, or other WLAN technologies  may enable P2P communication between computers, or other suitable communication entities”), and the instructions, when executed, cause the at least one processor to obtain the message from the streaming monitor operating as a Group Owner of the first direct media network while being connected to a second direct media network as a client device (Guedalia;  see e.g. [0076] “ ... a particular device 520, may belong to multiple P2P groups and may behave either as a P2P group owner or a P2P client in each P2P group ...”see e.g.  [0111] “... the IoT device interactions can be stored in one or more interaction tables at an IoT device and uploaded to the server  periodically ... or on request ...” see e.g. [0039] “  a supervisor device 130, which may alternatively be referred to as an IoT manager 130 any references to an IoT manager,  group owner, or similar technology  may refer to the supervisor device 130 or another physical or logical component that provides the same or substantially similar functionality”), the streaming monitor to generate the message and in response to transmitting the media from the streaming client device to the media presentation device via the first direct media network (Guedalia; Per the rationale in the independent claim the streaming monitor is readily able to report (e.g. message or notification) activity and/or events associated with a particular direct media network; see e.g. [0040] “ ... the supervisor device 130 may generally observe, monitor, control or otherwise manage ...... support various wired and wireless communication interfaces to observe, monitor, and control ...” see e.g.  [0111] “... the IoT device interactions can be stored in one or more interaction tables at an IoT device and uploaded to  the server  periodically ... or on request ...”
see e.g. [0039] “  a supervisor device 130, which may alternatively be referred to as an IoT manager 130 any references to an IoT manager,  group owner, or similar technology  may refer to the supervisor device 130 or another physical or logical component that provides the same or substantially similar functionality”
see e.g. [0076] “ ... if two P2P clients within the same P2P group ... desire to exchange information, one of the P2P clients may send the information to the P2P group owner ... the P2P group owner may then relay transmissions to the other P2P client  ...”
)
However Guedalia does not expressly disclose:
extracting metadata from the media obtained from the streaming client device via the first direct media network
However in analogous art Kawaskami discloses:
extracting metadata from the media obtained from the streaming client device via the first direct media network  (Kawaskami; Kawaskami teaches a group owner of one first media network may be a client of a second direct media network and where  media information  (i.e. metadata) may be obtained via the Real-Time Streaming Protocol (RTSP)
see e.g.  [0356] “ … mirroring service … Real-Time streaming protocol (RTSP) communication is started … resolution settings ... movie video encoding settings … ”
see e.g. [0109] “ … the state of the wireless communication device 100A may be the group owner state for some P2P group, and also be the client state for some other P2P group …”) 
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia with Kawaskami’s infrastructure to facilitate group owners to communicate and exchange information with other  group owners. The motivation being that the combined invention provides for increased efficiencies in extracting metadata across direct media networks.
Guedalia in view of Chen and in further view of Kawaskami disclose:
(The combined solution per Kawaskami provides for the extraction of constraint information by the streaming monitor and subsequently generate a message so that it can be reported to the IoT server)
Claim 13 is rejected under 35 USC 103 as being unpatentable over Guedalia in view of Chen and in further view of Strater (US 2017/0111244)  
Regarding claim 13,  Guedalia in view of Chen disclose  the non-transitory computer readable storage medium of claim 8, wherein the direct media network is a first direct media network (Guedalia; see e.g. [0076] “  ... two or more devices may form smaller P2P groups and communicate P2P on a wireless local area network (WLAN) using technologies such as Wi-Fi, Bluetooth, or Wi-Fi Direct, or other WLAN technologies  may enable P2P communication between computers, or other suitable communication entities”), and the instructions, when executed, cause the at least one processor to obtain the message from the streaming monitor operating as a Group Owner of the first direct media network while being connected to a second direct media network as a client device (Guedalia;  see e.g. [0076] “ ... a particular device 520, may belong to multiple P2P groups and may behave either as a P2P group owner or a P2P client in each P2P group ...”see e.g.  [0111] “... the IoT device interactions can be stored in one or more interaction tables at an IoT device and uploaded to the server  periodically ... or on request ...” see e.g. [0039] “  a supervisor device 130, which may alternatively be referred to as an IoT manager 130 any references to an IoT manager,  group owner, or similar technology  may refer to the supervisor device 130 or another physical or logical component that provides the same or substantially similar functionality”), the streaming monitor to generate the message and in response to transmitting the media from the streaming client device to the media presentation device via the first direct media network (Guedalia; Per the rationale in the independent claim the streaming monitor is readily able to report (e.g. message or notification) activity and/or events associated with a particular direct media network; see e.g. [0040] “ ... the supervisor device 130 may generally observe, monitor, control or otherwise manage ...... support various wired and wireless communication interfaces to observe, monitor, and control ...” see e.g.  [0111] “... the IoT device interactions can be stored in one or more interaction tables at an IoT device and uploaded to  the server  periodically ... or on request ...”
see e.g. [0039] “  a supervisor device 130, which may alternatively be referred to as an IoT manager 130 any references to an IoT manager,  group owner, or similar technology  may refer to the supervisor device 130 or another physical or logical component that provides the same or substantially similar functionality”
see e.g. [0076] “ ... if two P2P clients within the same P2P group ... desire to exchange information, one of the P2P clients may send the information to the P2P group owner ... the P2P group owner may then relay transmissions to the other P2P client  ...”)
However Guedalia does not expressly disclose:
extracting metadata from the media obtained from the streaming client device via the first direct media network 
However in analogous art Strater discloses:
extracting metadata from the media (Strater teaches a packet inspection module utilized to extract media identification and device identification from a video stream; 
see e.g. [0064] “ … a DPI signature file may be inspected … application processing the data stream (e.g. , Netlfix, Amazon Video, etc.) device type receiving the data stream (e.g. STB, gaming device, mobile device, tablet , computer, etc.) and others. Using the DPI information retrieved from a data stream, the inspection module 240 may determine whether the data stream is associated with a media session … traffic classification of video … a data stream being processed by an application such as Netflix or Amazon …”)

Guedalia in view of Chen and in further view of Strater disclose:
	the streaming monitor to generate the message in response to the streaming monitor extracting metadata from the media obtained from the streaming client device via the first direct media network and in response to transmitting the media from the streaming client device to the media presentation device via the first direct media network (The combined solution per Strater provides for the extraction of metadata by the streaming monitor and subsequently generating a message so that it can be reported to the IoT server)

Claim 20 is rejected under 35 USC 103 as being unpatentable over Guedalia in view of Chen and in further view of WiFi Alliance, “Wi-Fi Peer-to-Peer (P2P) Technical Specification”, Version 1.7, July 2016
Regarding claim 20, Guedalia in view of Chen disclose the method of claim 15, wherein the direct media network is a first direct media network, and further including (Guedalia; see e.g. [0076] “  ... a particular device 420 may belong to multiple P2P groups and may behave as either a P2P group owner or a P2P client in each P2P group ... two or more devices may form smaller P2P groups and communicate P2P on a wireless local area network (WLAN) using technologies such as Wi-Fi, Bluetooth, or Wi-Fi Direct, or other WLAN technologies  may enable P2P communication between computers, or other suitable communication entities”):
establishing, with the streaming monitor, the first direct media network by performing a negotiation process with the streaming client device (Guedalia; Guedalia teaches a device may act as a group owner which involves per the Wi-Fi Direct protocol a negotiation process), the streaming (Guedalia; The group owner is readily able to be provide manager type tasks as well as distribute media to devices within the group;
see e.g. [0075] “ ... The P2P group owner may perform certain management functions ... coordinating data transmission between the P2P group owner and P2P clients ...”
see e.g. [0076] “ ... if two P2P clients within the same P2P group ... desire to exchange information, one of the P2P clients may send the information to the P2P group owner ... the P2P group owner may then relay transmissions to the other P2P client)), the streaming monitor to connect to a second direct media network as a client device while connected to the first direct media network (Guedalia; Guedalia teaches the group owner may be a client  of another P2P group (i.e. second direct media network)
see e.g. [0076] “ ... a particular device 520 may belong to multiple P2P groups and may behave as either as a P2P group owner or a P2P client in each P2P group ...”); 
However Guedalia does not address the exchange of metadata between P2P devices and therefore does not expressly disclose:
in response to extracting metadata from the media at the streaming monitor, transmitting the media to the media presentation device via the first direct media network, the metadata corresponding to an identification of the media ; and
in response to generating the message to include the metadata, transmitting the message to the processor via a network.
However in analogous art Korvali discloses:
(WiFi alliance teaches P2P devices may are readily able to exchange content information facilitated by content directory service (i.e. media identification) via P2P traffic (i.e. request/response mechanism);
see e.g. Page 199, F.4 Example 4 – Search for all instances of a UPNP Media Server Directory Service; see e.g. Figure F11 – Query Request for all instances of a UPnP Media Server CDS; see e.g. Fig. 12 –Query Response for all instances of a UPnP Media Server CDS)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia with WiFi Alliance’s media content directory service scheme. The motivation being the combined invention provides for increased efficiencies in content and/or media distribution.
Guedalia in view of Chen and in further view of WiFi alliance disclose:
in response to extracting metadata from the media at the streaming monitor, transmitting the media to the media presentation device via the first direct media network, the metadata corresponding to an identification of the media (The combined invention provides for the Group Owner as explicitly taught by Korvali to extract content directory service metadata (i.e. media identifier) and subsequently transmit the media presentation type as Group Owner’s are readily able to forward, distribute and/or exchange data with group members
see e.g. [0075] “ ... The P2P group owner may perform certain management functions ... coordinating data transmission between the P2P group owner and P2P clients ...”); and
in response to generating the message to include the metadata, transmitting the message to the processor via a network (Guedalia; The Group Owner acting as a supervisor type forwards the activity and/or event  associated with content directory service (i.e. metadata) to the IoT server comprising at least a processor
see e.g. [0039] “ any references to an IoT manager, group owner,  or similar technology may refer to the supervisor device 130  ...”
see e.g.  [0111] “... the IoT device interactions can be stored in one or more interaction tables at an IoT device and uploaded to  the server  periodically ... or on request ...”)
As evidence of the negotiation process associated with Wi-Fi direct, Wi-Fi Alliance discloses:
Establishing the first direct media network by performing a negotiation process (Wi-Fi Alliance; Wi-Fi alliance teaches the well-known process of P2P devices performing a negotiation process with respect to establishing group owner;
See Page 47, Section 3.1.4.2 Group Owner Negotiation “Group Owner Negotiation is a three way frame exchange used to agree which P2P Device shall become P2P Group Owner and to agree on characteristics of the P2P group, as illustrated in Figure 11 ...”
see e.g. Figure 11 “Group Owner Negotiation message exchange”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia with Wi-Fi Alliances notoriously well-known negotiations schemes. The motivation being the combined solution provides for increased efficiencies in realizing the selection of Group Owners.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kovvali (US 20100208590) teaches metadata comprising media identification which is readily able to be exchanged in P2P network traffic between P2P devices.
Zhou (US 2016/0105859) teaches P2P devices utilizing the UPnP content directory service to obtain media identification and/or metadata
Liu (US 2011/0252151) teaches P2P devices exchanging media identification and other metadata to facilitate streaming sessions between P2P devices.
Summer (US 2006/0004600) teaches P2P file sharing comprising media identification metadata.
Dolganow (US 2010/0208590) teaches the determination of content identification in P2P environments.
Beschanic (US 8,473,975) teaches media credit and exposure.
 McMilan (US 2015/0181269) teaches media crediting.
Conklin (US 2013/0170657) teaches monitoring device activities and media crediting.


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/TODD L BARKER/
Primary Examiner, Art Unit 2449